DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. As to claim 1, Applicant asserts that the nozzle of Kikuta is displaced relative to the position of the lens 5c, not in accordance with the aiming of the lens 5c.  Kikuta was relied upon to cure the deficiencies of Davies. Davies teaches a camera 5 having an image sensor housing 10 that is moveable back and forth from the first position shown in FIG. 2 in the second position shown in FIG. 3. However, the nozzle 16 of Davies is not movable. Kikuta figures 3A and 3B teach nozzle 11 is able to move forward and rearward. Therefore, Davies in view of Kikuta teaches a nozzle displaced in accordance with the aiming of the lens.
As to claim 7, Applicant asserts that the external vehicle body surface 9 of Davies does not in itself include a concave part. The Examiner acknowledges Applicant’s assertion, but respectfully disagrees as Davies teaches the rear view camera 5 is mounted in an opening 7 of a vehicle body 8. The vehicle body 8 may be part of a bumper of a passenger car or of a hatch of a passenger car. The vehicle body 8 has an external vehicle body surface 9.[0073]
As to claim 13, Applicant’s arguments are directed towards the combination of references failing to disclose the nozzle being configured to be displaced in accordance with a displacement of the LiDAR. The Examiner acknowledges Applicant’s assertion but respectfully disagrees as Davies teaches a camera 5 having an image sensor housing 10 that is moveable back and forth from the first position shown in FIG. 2 in the second position shown in FIG. 3.  The nozzle 16 of Davies is not movable. Kikuta figures 3A and 3B teach nozzle 11 is able to move forward and rearward. Therefore, Davies in view of Kikuta teaches a nozzle displaced in accordance with the aiming of the lens. To cure the LiDAR deficiency of Davies and Kikuta, Rice is relied upon to teach a sensor cleaning system wherein the sensors can include multiple sets of camera sensors (e.g., single camera, video camera, stereoscopic pairs of cameras or depth perception cameras, long range cameras, etc.), remote detection sensors (e.g., such as provided by radar or lidar, proximity or touch sensors, and/or sonar sensors.[0021] Therefore, the combination of Davies in view of Kikuta and Rice teach the nozzle being configured to be displaced in accordance with a displacement of the LiDAR.
As to claim 18, Applicant’s arguments are directed towards the placement of the LiDAR of Davies, Kikuta, and Rice being in a rear of the vehicle. The claim language does not specify the placement of the LiDAR on the vehicle, but that the nozzle be provided in front of the LiDAR which essential for the nozzle to be able to clean the LiDAR sensor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davies (US 2017/0210304).
Regarding claim 7, Davies figures 1-3 teach a vehicle sensor system comprising: 
an on-board sensor (5 camera) having a cleaning target surface  (13 lens dome) arranged to face toward an outside of a vehicle in a concave part (10 sensor housing) of a design component (9 external vehicle body) configuring an outer appearance of the vehicle;  
a cleaner (system shown in figure 1) having a nozzle (16) configured to spray a cleaning medium toward the cleaning target surface for cleaning;  and 
a discharge hole (top opening in housing 10) formed to escape the cleaning medium from the cleaning target surface, 
wherein at least a portion of the discharge hole is provided at a portion of a part configuring the concave part of the design component. [0071-92]
 Davies teaches the rear view camera 5 is mounted in an opening 7 of a vehicle body 8. The vehicle body 8 may be part of a bumper of a passenger car or of a hatch of a passenger car. The vehicle body 8 has an external vehicle body surface 9.[0073]
Regarding claim 8, figure 2 teaches the nozzle (16) is attached to the design component (9). 
 Regarding claim 9, figures 1-3 teach the design component (9) is attached to a vehicle body of the vehicle. 
 Regarding claim 10, figure 3 teaches the discharge hole is be formed as a gap between the design component and the vehicle body. 
 Regarding claim 11, figures 2-3 suggest the discharge hole is provided on an opposite side to the nozzle with respect to the cleaning target surface. 
Regarding claim 12, Davies is directed towards an integrated on board vehicle vision and cleaning system thereby suggesting a vehicle comprising the vehicle sensor system according to claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2017/0210304), and in further view of Kikuta (US 2015/0078940).
Regarding claim 1, Davies figures 1-3 teach a vehicle sensor system comprising: 
an on-board sensor (5 camera) that can be attached to a vehicle via an aiming mechanism (10 sensor housing having piston 25);  and 
a cleaner (system shown in figure 1) having a nozzle (16) configured to spray a cleaning medium toward the on-board sensor.[0071-92] 
Davies is silent to the nozzle is attached to a component configured to be displaced in accordance with aiming of the on-board sensor. 
Kikuta is directed towards a cleaning device for on-vehicle optical sensor wherein figures 3A and 3B teach nozzle 11 is able to move forward and rearward relative to the first case 9 in order to move out of and into the first case 9 through a distal opening.[0039]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a movable nozzle as taught in Kikuta so that the nozzle is able to move forward and rearward.
Regarding claim 2, Davies figure 2 teaches the nozzle is attached to a support component (8 vehicle body) attached to the aiming mechanism (10 sensor housing having piston 25). 
 Regarding claim 3, Davies figure 2 teaches the nozzle is attached to a support component (8 vehicle body) attached to a main body (11 casing) of the on-board sensor. 
 Regarding claim 4, Kikuta figure 6 teaches the cleaner further comprises a check valve, and wherein the check valve is attached to the support component.[0052] 
Regarding claim 5, Davies figures 2-3 teach a component (9 external vehicle body) configured to restrain a piping (4 cleaning fluid conduit) for supplying the cleaning medium from a main body (3 cleaning fluid circuit) of the cleaner to the nozzle is attached to the support component. 
 Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for the support component and the nozzle are integrally configured as making the components integral is an obvious design choice. (MPEP 2144.04)
Regarding claim 24, Davies is directed towards an integrated on board vehicle vision and cleaning system thereby suggesting a vehicle, comprising the vehicle sensor system according to claim 1.
Claim(s) 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2017/0210304), and in further view of Kikuta (US 2015/0078940) and Rice (US 2018/0015907).
Regarding claim 13, Davis figures 1-3 teach a vehicle comprising: 
a cleaner (system shown in figure 1) capable of cleaning a cleaning target surface (13 lens dome)  of a sensor (5 camera), 
wherein the cleaner comprises a nozzle (16) provided above the sensor, and further protruding outside of the vehicle than a cleaning target surface of the sensor (shown in figure 3).
Davies is silent to the spray the cleaning medium at an acute angle toward the cleaning target surface in an operating state of the cleaner. 
Kikuta is directed towards a cleaning device for on-vehicle optical sensor wherein figures 3A and 3B teach nozzle 11 is able to move forward and rearward relative to the first case 9 in order to move out of and into the first case 9 through a distal opening.[0039] Figures 3A and 3B further suggest spraying the cleaning medium at an acute angle toward the cleaning target surface in an operating state of the cleaner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a movable nozzle as taught in Kikuta so that the nozzle is able to move forward and rearward.
 The vehicle of Davies in view of Kikuta is silent to a sensor being a LiDAR.
Rice is directed towards a sensor cleaning system wherein the sensors can include multiple sets of camera sensors (e.g., single camera, video camera, stereoscopic pairs of cameras or depth perception cameras, long range cameras, etc.), remote detection sensors (e.g., such as provided by radar or lidar, proximity or touch sensors, and/or sonar sensors.[0021]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a LiDAR as taught in Rice to obtain a complete sensor view of the environment surrounding the vehicle.[0021]
As Davies teaches a camera 5 having an image sensor housing 10 that is moveable back and forth from the first position shown in FIG. 2 in the second position shown in FIG. 3.   Kikuta figures 3A and 3B teach nozzle 11 is able to move forward and rearward. Rice teaches a sensor cleaning system wherein the sensors can include multiple sets of camera sensors (e.g., single camera, video camera, stereoscopic pairs of cameras or depth perception cameras, long range cameras, etc.), remote detection sensors (e.g., such as provided by radar or lidar, proximity or touch sensors, and/or sonar sensors.[0021] Therefore, the combination of Davies in view of Kikuta and Rice teach the nozzle being configured to be displaced in accordance with a displacement of the LiDAR.
Regarding claim 14, Kikuta figures 3A and 3B suggest the nozzle spraying at an acute angle. Therefore, an incidence angle of the cleaning medium sprayed from the nozzle onto the cleaning target surface is equal to or smaller than 45° is a design choice that could be obtained through routine experimentation.(MPEP 2144.05) 
 Regarding claim 15, Kikuta figures 3A and 3B suggest the nozzle spraying at an acute angle. Therefore, the incidence angle is 5° or greater and 30° or smaller is a design choice that could be obtained through routine experimentation.(MPEP 2144.05) 
 Regarding claim 16, Davies figure 3 suggest the cleaning target surface is arranged further inside of the vehicle than an exterior surface of the vehicle. 
 Regarding claim 17, Davies figures 1-3 teach the sensor is provided on the vehicle. Therefore, providing the LiDAR in a position lower than a top surface of a tire mounted to the vehicle is a rearrangement of parts and an obvious deign choice.(MPEP 2144.04) 
 Regarding claim 18, Davies figures 1-3 teach a vehicle comprising: 
a sensor (5 camera) having a cleaning target surface (13 lens dome) having a normal line extending to a side of the vehicle;  and 
a cleaner (system shown in figure 1) capable of cleaning the cleaning target surface, 
wherein the cleaner comprises a nozzle (16) provided in front of the sensor with respect to the vehicle, and further protruding outside of the vehicle than the cleaning target surface of the sensor Shown in figure 3.
Davies is silent to the spray the cleaning medium at an acute angle toward the cleaning target surface in an operating state of the cleaner. 
Kikuta is directed towards a cleaning device for on-vehicle optical sensor wherein figures 3A and 3B teach nozzle 11 is able to move forward and rearward relative to the first case 9 in order to move out of and into the first case 9 through a distal opening.[0039] Figures 3A and 3B further suggest spraying the cleaning medium at an acute angle toward the cleaning target surface in an operating state of the cleaner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a movable nozzle as taught in Kikuta so that the nozzle is able to move forward and rearward.
 The vehicle of Davies in view of Kikuta is silent to a sensor being a LiDAR.
Rice is directed towards a sensor cleaning system wherein the sensors can include multiple sets of camera sensors (e.g., single camera, video camera, stereoscopic pairs of cameras or depth perception cameras, long range cameras, etc.), remote detection sensors (e.g., such as provided by radar or lidar, proximity or touch sensors, and/or sonar sensors.[0021]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a LiDAR as taught in Rice to obtain a complete sensor view of the environment surrounding the vehicle.[0021]
Regarding claim 19, Kikuta figures 3A and 3B suggest the nozzle spraying at an acute angle. Therefore, an incidence angle of the cleaning medium sprayed from the nozzle onto the cleaning target surface is equal to or smaller than 45° is a design choice that could be obtained through routine experimentation.(MPEP 2144.05) 
 Regarding claim 20, Kikuta figures 3A and 3B suggest the nozzle spraying at an acute angle. Therefore, the incidence angle is 5° or greater and 30° or smaller is a design choice that could be obtained through routine experimentation.(MPEP 2144.05) 
 Regarding claim 21, Davies figures 1-3 teach the sensor is provided on the vehicle. Therefore, providing the LiDAR such that it is arranged in at least one of a position lower than a top surface of a front wheel mounted to the vehicle and a further rear position of the vehicle than a central part of the front wheel is a rearrangement of parts and an obvious deign choice.(MPEP 2144.04) 
Regarding claim 22, Davies figures 1-3 teach the nozzle is provided on the vehicle. Therefore, providing the nozzle is integrated with a fender mole or an emblem of the vehicle is a rearrangement of parts and an obvious deign choice.(MPEP 2144.04) 
Regarding claim 23, providing a distance between a side turn signal lamp attached to the vehicle and the nozzle is shorter than a distance between a front wheel of the vehicle and the nozzle is an obvious design choice. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711